Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tina Nguyen on 9/14/21.
The application has been amended as follows: 
1 (Currently Amended). A computer-implemented method for detecting an anomaly in a performance indicator associated with a network device, comprising: 
generating a plurality of hints, each hint resulting from an instance of the performance indicator exceeding a threshold parameter during a duration associated with the threshold parameter, and each hint including a plurality of parameters comprising at least a severity level; 
identifying a subset of hints from the plurality of hints, wherein each hint in the subset is associated with an open alert and has a same severity level as the associated open alert; 
querying in bulk from a time series data store a set of historical data stored during the duration; 
processing the set of historical data and remaining hints that are not in the subset of hints to form a first set of processed data; 
determining whether at least a portion of the first set of processed data exceeds the threshold parameter associated with the performance indicator; and 
performing an alert action in bulk based on the at least a portion of the processed data exceeding the threshold parameter of the performance indicator, the alert action indicative of a detection of the anomaly in the performance indicator. 

10 (Currently Amended). A computing system comprising: 
a network device; 
a memory; and 
one or more processors, communicatively coupled to the memory and the network device, wherein the memory stores instructions, that when executed by the one or more processors, cause the one or more processors to: 
generate a plurality of hints, each hint resulting from an instance of performance indicator of the network device exceeding a threshold parameter during a duration associated with the threshold parameter, and each hint including a plurality of parameters comprising at least a severity level; 
identify a subset of hints from the plurality of hints, wherein each hint in the subset is associated with an open alert and has a same severity level as the associated open alert; 
query in bulk from a time series data store a set of historical data stored during the duration; 
process the set of historical data and remaining hints that are not in the subset of hints to form a first set of processed data; 
determine whether at least a portion of the first set of processed data exceeds the threshold parameter associated with the performance indicator; and 
perform an action alert in bulk based on the at least a portion of the first set of processed data exceeding the threshold parameter of the performance indicator, the alert action indicative of a detection of the anomaly in the performance indicator. 

18 (Currently Amended). A non-transitory computer-readable medium comprising computer executable instructions stored thereon that when executed by one or more processors, cause the one or more processors to: 
generate a plurality of hints, each hint resulting from a performance indicator exceeding a threshold parameter during a duration associated with the threshold parameter, and each hint including a plurality of parameters comprising at least a severity level; 
identify a subset of hints from the plurality of hints, wherein each hint in the subset is associated with an open alert and has a same severity level as the associated open alert; 
query in bulk from a time series data store a set of historical data stored during the duration; 
process the set of historical data and remaining hints that are not in the subset of hints to form a set of processed data; 
determine whether at least a portion of the set of processed data exceeds the threshold parameter associated with the performance indicator; and 
perform an alert action in bulk based on the at least a portion of the set of processed data exceeding the threshold parameter of the performance indicator, the alert action indicative of a detection of the anomaly in the performance indicator.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Exemplary references include:
a) Warner (US 20170052536);
b) Yang (US20170201897);
c) Erickson (US 20170083015);
d) Leverich (USP 10146609); and
e) Wang (US 20170230846).
However, each of these references is deficient in teaching the specifically enumerated and ordered limitations of the independent claims including:
“generating a plurality of hints, each hint resulting from an instance of the performance indicator exceeding a threshold parameter during a duration associated with the threshold parameter, and each hint including a plurality of parameters comprising at least a severity level; 
identifying a subset of hints from the plurality of hints, wherein each hint in the subset is associated with an open alert and has a same severity level as the associated open alert; 
querying in bulk from a time series data store a set of historical data stored during the duration; 
processing the set of historical data and remaining hints that are not in the subset of hints to form a first set of processed data; 
determining whether at least a portion of the first set of processed data exceeds the threshold parameter associated with the performance indicator; and 
performing an alert action in bulk based on the at least a portion of the processed data exceeding the threshold parameter of the performance indicator, the alert action indicative of a detection of the anomaly in the performance indicator” (emphasis added).

Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457